        Case 3:20-cv-02731-VC Document 128-2 Filed 05/08/20 Page 1 of 4




              YAO XENG SAETURN SHORT-FORM BAIL APPLICATION

SUMMARY:

Mr. Saeturn is a 65 year-old Lawful Permanent Resident with multiple serious health conditions.
He has been diagnosed with hypertension, which is uncontrolled and causes dizziness and
blurred vision. Mr. Saeturn also suffers from high cholesterol and gout, and reports a history of
ulcers that have caused him to vomit blood and pass blood through his stool. Due to a stroke that
left him wheelchair-bound for three years, Mr. Saeturn has limited mobility and requires a cane.

More than ten years have passed since the incident underlying Mr. Saeturn’s most serious
conviction. He does well while on court-imposed supervision, having successfully completed
three probationary terms without a single probation violation. Mr. Saeturn’s wife, US citizen son
and daughter-in-law are prepared to welcome him into their home in Merced, California and
ensure that he complies with all conditions of release. Moreover, Mr. Saeturn is a citizen of Laos,
which does not accept deportations from the US.

   1. Name: Yao Xeng Saeturn

   2. Age: 65

   3. Sex: Male

   4. Primary Language: Mien

   5. If Hearing, Is An Interpreter Needed? Yes

   6. Detained in Mesa Verde Detention Facility

   7. Dorm Unit: Dorm C

   8. Date of Bond Hearing, If Any: N/A

   9. Outcome of Bond Hearing, If Any:

   10. Length of Time in Detention: 5 months, 6 days.

   11. Medical Condition(s) That Put Detainee At Risk:
   • Mr. Saeturn suffers from hypertension. He reports that his blood pressure can get as high
       as 210, and at times causes him to experience dizziness and blurry vision. Mr. Saeturn
       reports that currently in ICE custody there have been many times when his blood pressure
       was so high he has trouble seeing.
   • Mr. Saeturn suffered a stroke in October 2007, which left his one of his arms crooked
       and caused him to experience permanent difficulty walking. After the stroke, Mr. Saeturn
       was wheelchair bound for three years. Today, he is able to walk on his own at times, but
       frequently must utilize a cane. Mr. Saeturn stated that he does not have his own cane at
       MVDF, and is required to borrow someone else’s.

                                                                 Name: Yao Xeng SAETURN
                                                                                                 1
     Case 3:20-cv-02731-VC Document 128-2 Filed 05/08/20 Page 2 of 4




•   Mr. Saeturn also suffered from high cholesterol. He reports that he began taking
    medications related to cholesterol in 2019.
•   He also reports suffering from severe heartburn since 2007. Mr. Saeturn states that he
    was taking daily medication related to heartburn before entering ICE custody, but since
    then, he has not had access to this medication.
•   Mr. Saeturn also reports having a history of ulcers that have caused him to vomit blood
    and pass blood through his stool. He reports that the first time he experienced this was in
    2012, and then again around 2013 or 2014. Mr. Saeturn reports that during this last
    incident, he was hospitalized for two weeks due to the severity of the ulcer and related
    internal bleeding.
•   Mr. Saeturn also reports suffering from gout.

12. Attorney Name, Phone, Address and Email:
    Priya Patel
    Centro Legal de la Raza
    3400 East 12th Street
    Oakland CA 94601
    650.762.8990
    ppatel@centrolegal.org

13. Felony or Misdemeanor Convictions, Including Date and Offense:
       • On August 20, 2004 Mr. Saeturn was convicted in California Superior Court,
          County of Merced of violation of CA Welfare and Institutions Code §10980(c)(2),
          receiving aid by fraud, and sentenced to 36 months probation.
       • On July 20, 2010 Mr. Saeturn was convicted in California Superior Court, County
          of Merced of violation of Penal Code § 288(a), lewd/lascivious acts with a child,
          and sentenced to 360 days jail and 36 months’ probation. Mr. Saeturn was also
          required to report to probation every year within five days of his birthday.
       • On July 18, 2016 Mr. Saeturn was convicted in California Superior Court, County
          of Merced of violation of Penal Code §290.12(a), failure to register, and
          sentenced to 90 days jail and three years’ probation. Mr. Saeturn reports that due
          to his health issues he was physically unable to go and register with authorities
          within five days of his birthday as required. He successfully reported every year
          before and every year since.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense: None

15. Scheduled Removal Date, If Any: None

16. Family: Mr. Saeturn’s family members all reside in the Fresno/Merced area

       •   US citizen wife Nai Saeturn
       •   US citizen daughter Nai Xeng Saeturn
       •   US citizen son Cheng Xeng Saeturn
       •   4 other US citizen children and 3 Lawful Permanent Resident children

                                                              Name: Yao Xeng SAETURN
                                                                                              2
            Case 3:20-cv-02731-VC Document 128-2 Filed 05/08/20 Page 3 of 4




       17. Proposed Custodian and Description of Proposed Release Residence:
              • If released, Mr. Saeturn will live with his US Citizen wife, his US Citizen adult
                 son, and his US Citizen daughter in law at                          Merced,
                 California 95341. His wife’s phone number is                 1, and his son’s phone
                 number is                  The family will pick Mr. Saeturn up from Mesa Verde
                 and transport him to the family home, where Mr. Saeturn was living prior to being
                 detained by ICE. No children reside in the home, and the home has 4 bedrooms.
              • Mr. Saeturn previously had health insurance through Medicare, and as a Lawful
                 Permanent Resident is eligible to again apply for Medicare. Counsel’s office
                 employs a dedicated Post-Release Accompaniment Coordinator who will assist
                 Ms. Saeturn in accessing those services.
              • Mr. Saeturn’s US Citizen daughter and son have confirmed that the family is
                 prepared to assist him in complying with any shelter in place order for his own
                 protection and for general public safety, including quarantine, social distancing
                 and any other terms of his release.
              • The family is also prepared to assist Mr. Saeturn in complying with all terms of
                 probation, including ensuring that he continues to register as required. His
                 residence has already been approved by probation, and he was living there prior to
                 being detained by ICE.

       18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
           family members, prior employment, etc.):

               •    Mr. Saeturn has resided in Merced for more than two decades.
                    Mr. Saeturn has 9 children, the majority of whom reside in the Merced area.

       19. Employment History: No recent employment history.

       20. Other Information Relevant to Bail Determination:

       •   Mr. Saeturn is a 65 year old citizen of Laos, who fled to Thailand at age 8 after his
           father’s family was murdered during the civil war there. He entered the United States as a
           refugee in 1991 and became a Lawful Permanent Resident in 1992.
       •   Laos is a recalcitrant country, meaning that it does not accept removals to Laos from the
           U.S.1 As explained in Plaintiffs’ “common issues” brief, the unlikelihood of his removal
           powerfully weighs in favor of release. (ECF 122 at 12.)
       •   Mr. Saeturn was placed into removal proceedings due to his 2010 conviction. Mr. Saeturn
           intends to apply for re-adjustment of status before the Immigration Judge, which would
           also him to again apply for permanent residence based on a petition filed by his US
           citizen daughter Nai X. Saeturn. Mr. Saeturn also fears returning to Laos and is eligible to
           see protection under the Convention Against Torture.
       •   Mr. Saeturn is not a flight risk.


1
    https://fas.org/sgp/crs/homesec/IF11025.pdf.

                                                                    Name: Yao Xeng SAETURN
                                                                                                     3
        Case 3:20-cv-02731-VC Document 128-2 Filed 05/08/20 Page 4 of 4




           o Given his multiple serious health conditions, Mr. Saeturn’s only desire is to be
               released so that he can obtain adequate treatment for his conditions.
           o Mr. Saeturn fully complied with ICE officers when they investigated and arrested
               him. In November 2019, after Mr. Saeturn had successfully completed three
               years’ probation for his 2016 conviction, ICE officers came to his home and left a
               card when he was not home. Mr. Saeturn called the ICE officers and arranged a
               time for them to come to his home. When they came, Mr. Saeturn answered the
               door and agreed to speak to them, at which point they arrested him.
           o Mr. Saeturn has never failed to appear and complied with all conditions of his
               release, except for a single failure to timely register due to his health. Mr. Saeturn
               has since registered successfully on a yearly basis. Mr. Saeturn now understands
               the importance of complying with all criminal and civil conditions of his release,
               and his family is now prepared to assist him in doing so.
   •   On May 4, 2020, Judge Donato denied without prejudice a motion for a TRO in a habeas
       petition filed by Mr. Saeturn and two other medically vulnerable Mesa Verde
       detainees. Ahn, et al. v. Barr, et al., 3:20-cv-02604-JD (ECF 22) (N.D. Cal. May 4,
       2020). The court reserved the question of whether to grant Mr. Mr. Saeturn’s habeas
       petition, but found that he and the other petitioners had not satisfied the legal standard for
       a TRO. Among other reasons for the denial, the court found that the evidence submitted
       did not sufficiently document the conditions at Mesa Verde. The court did not consider
       the fact that Mr. Saeturn likely cannot ever be removed to Laos. Mr. Saeturn respectfully
       believes that he should be released given the evidence before this Court of the conditions
       at Mesa Verde, his age, significant medical vulnerabilities, the unlikelihood of his
       removal at any point, and his demonstrated ability to comply with court-imposed
       supervision conditions.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable.
       ___ Medical Records ___ Rap Sheet ___ Letter from Proposed Custodian ___ Bond
       Hearing Decision ___ Bond Hearing Transcript


This application was prepared using information provided by immigration attorneys at Centro
Legal de La Raza and my discussion with those attorneys.

In preparing this application, class counsel also reviewed filings from Mr. Saeturn’s habeas case
before Judge Donato, including ICE enforcement records and criminal records. In preparing this
application, class counsel did not have access to Mr. Saeturn’s medical records.

Respectfully submitted,

s/Sean Riordan
Sean Riordan




                                                                  Name: Yao Xeng SAETURN
                                                                                                    4
